Order
PER CURIAM.
Gary W. Diekhoff appeals from the denial, without an evidentiary hearing, of his Rule 24.035 motion for post-conviction relief seeking to vacate, set aside or correct the judgment of his convictions for two counts of sodomy in the first degree, § 566.062. The appellant pled guilty in the Circuit Court of Cooper County and was sentenced to consecutive terms of imprisonment in the Missouri Department of Corrections of fifteen and ten years.
*81The appellant raises two points on appeal. In Point I, he claims that the motion court erred in overruling his Rule 24.035 motion for post-conviction relief, without an evidentiary hearing, because in doing so it violated Rule 24.035®, by not making the required findings of fact and conclusions of law. In Point II, he claims that the motion court erred in overruling his Rule 24.035 motion for post-conviction relief, without an evidentiary hearing, because he alleged facts, in his motion, which were not refuted by the record and if true, would establish that the trial court violated Rule 24.02(e) by accepting his guilty pleas without a sufficient factual basis for each.
We affirm pursuant to Rule 84.16(b).